Exhibit 10(b)(ii)

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made on the      day
of         , 2008, between PEOPLES BANK, Newton, North Carolina, a North
Carolina banking institution (the “Bank”), and JOSEPH F. BEAMAN, JR. (the
“Employee”) and is joined in by PEOPLES BANCORP OF NORTH CAROLINA, INC., a North
Carolina corporation (the “Holding Company”).

W I T N E S S E T H

WHEREAS, the Bank and Employee, joined by the Holding Company, have previously
entered into that certain Employment Agreement dated December 1, 1999 (as it may
have heretofore been amended, the “Agreement”) to set forth the terms of
Employee’s employment with the Bank and to provide for certain benefits upon the
termination of such employment;

WHEREAS, Paragraph 13 of the Agreement provides, “No amendments or additions to
this Agreement shall be binding unless in writing by both parties, except as
herein otherwise provided”; and

WHEREAS, the Bank and Employee joined in by the Holding Company now desire to
amend the Agreement through this Amendment in order to bring the arrangement
into compliance with Internal Revenue Code Section 409A, including regulations
and guidance issued thereunder (“Section 409A”).

NOW THEREFORE, the Bank and Employee joined in by the Holding Company hereby
agree to amend the Agreement as follows:

 

  I. Paragraph 3 of the Agreement is hereby deleted in its entirety and replaced
by the following provisions:



--------------------------------------------------------------------------------

3. Discretionary Bonuses. The Employee shall be entitled to participate with all
other key management personnel of the Bank in discretionary bonuses authorized
and declared by the Directors of the Bank for all members of Bank management. No
other compensation provided for in this Agreement shall be deemed a substitute
for the Employee’s right to participate in such discretionary bonuses when and
as are declared by the Board of Directors, so long as such bonuses are provided
for Bank management generally. Payment of the bonus shall be in a lump sum on or
before March 15 of the Employee’s first taxable year after the taxable year in
which the bonus is declared by the Board.

 

  II. Paragraph 8.A(1) of the Agreement is amended by adding the following
sentence as the last sentence of that paragraph:

Said compensation shall be paid according to the Bank’s customary schedule for
paying such benefits to employees.

 

  III. Paragraph 8.A.(2) of the Agreement is amended by adding the following
sentence as the last subparagraph of that paragraph:

Any payments of compensation and/or benefits required under this paragraph
8.A.(2) shall be paid according to the Bank’s customary schedule for paying such
benefits to employees.

 

  IV. A new Paragraph 8.C of the Agreement is added as follows:

C. For purposes of this Agreement and to the extent any payment is triggered by
a termination of employment, the terms “terminate” and “termination” shall mean
that the Employee has experienced a “separation from service” within the meaning
of Section 409A.

 

  V. Paragraph 13 of the Agreement is hereby deleted in its entirety and is
replaced by the following provisions:

13. Amendments.

A. No amendments or additions to this Agreement shall be binding unless in
writing by both parties, except as herein otherwise provided. An amendment of
this Agreement shall not be adopted if its adoption would be inconsistent with
Internal Revenue Code Section 409A, including regulations and guidance issued
thereunder (“Section 409A”). If an amendment to this Agreement is required by
any future guidance or regulation issues pursuant to Section 409A, the parties
agree to adopt an amendment to bring the Agreement into compliance with
Section 409A.

B. The benefits provided under this Agreement shall not be subject to change,
renegotiation, acceleration or deferral beyond the payment time set forth herein
(the “Changes”) except to the extent that the Changes comply with Section 409A
at the time the parties agree to the Changes to the extent Section 409A applies
to such matters.



--------------------------------------------------------------------------------

  VI. Paragraph 14 of the Agreement is hereby deleted in its entirety and is
replaced by the following provisions:

14. Applicable Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the State of North Carolina, without reference to any choice- or
conflict-of-laws provisions or principles, except to the extent that federal law
shall be deemed to apply.

 

  VII. The following Paragraphs are hereby added to the Agreement:

18. Reimbursements. Any reimbursements provided under this Agreement in any year
shall not affect any expenses eligible for reimbursement or in-kind benefits to
be provided in any other year. The Employee’s right to reimbursement as provided
in this Agreement is not subject to liquidation or exchange for any other
benefit.

19. Interpretation. It is intended that this Agreement shall conform with
Section 409A. Accordingly, in interpreting, construing or applying any
provisions of the Agreement, the same shall be construed in such manner as shall
meet and comply with Section 409A, and in the event of any inconsistency with
Section 409A, the same shall be reformed so as to meet the requirements of
Section 409A. The Employee acknowledges that neither the Bank nor the Holding
Company has made any representation or warranty regarding the treatment of this
Agreement or the benefits payable under this Agreement under federal, state or
local income tax laws, including Section 409A.

20. Certain Payments Delayed for a Specified Employee. If the Employee is a
“specified employee” as defined in Section 409A, then any payment(s) under this
Agreement on account of a “separation from service” as defined in Section 409A
shall be made and/or shall begin on the first day of the seventh month following
the date of the Employee’s separation from service to the extent such payments
are not exempt from Section 409A, and the six month delay in payment is required
by Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

PEOPLES BANK, a North Carolina banking institution By:  

 

  (SEAL) Tony W. Wolfe, President/Chief Executive Officer JOSEPH F. BEAMAN, JR.

 

  (SEAL)

The Foregoing Amendment is joined in and agreed to by Peoples Bancorp, Inc.

 

PEOPLES BANCORP, INC., a North Carolina corporation By:  

 

  (SEAL) Tony W. Wolfe President/Chief Executive Officer